 Case 3:21-cv-00496-GPC-KSC Document 17 Filed 06/09/21 PageID.1062 Page 1 of 2




                          United States District Court
                                 SOUTHERN DISTRICT OF CALIFORNIA


Alison Helen Fairchild
                                                            Civil Action No.   21cv496-GPC-KSC

                                               Plaintiff,
                                        V.
Los Angeles County et al                                     JUDGMENT IN A CIVIL CASE
(see attachment for full list)


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court accordingly:
1. GRANTS IN PART and DENIES AS MOOT IN PART Defendant Grubhub’s request for judicial
notice;
2. DISMISSES the case without prejudice;
3. VACATES the hearing on this matter; and
4. DENIES AS MOOT Plaintiff’s Motion for Leave to Electronically File Documents and Request for
Judicial Notice (ECF No. 15).




Date:           6/9/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
    Case 3:21-cv-00496-GPC-KSC Document 17 Filed 06/09/21 PageID.1063 Page 2 of 2

                         United States District Court
                              SOUTHERN DISTRICT OF CALIFORNIA

                                          (ATTACHMENT)

                                                                  Civil Action No. 21cv496-GPC-KSC


Los Angeles County
Los Angeles County Sheriff's Department Sheriff Alex Villanueva
Sergeant White
Captain Andy Berg
Lieutenant Doe
Christine Marie Perrette
Nitin Bhanubhai Solanki
Mrs. Solanki
Sobi Investments, LLC
Evergreen Inn Motel
Michael Doe Defendant
Los Angeles County District Attorney's Office
Jane Doe (room 106)
Jane Doe (room 110)
John Doe (room 104)
Jane Doe (room 205A)
Grubhub LLC
Just Eat Takeaway.com n.v doing business in the United States as Grubhub Inc
Does 1-10
